EXHIBIT 10.2 EXTENSION AGREEMENT Reference is hereby made to the Share Exchange Agreement dated as of December 7, 2012, as amended (the “Agreement”), by and among Life Nutrition Products, Inc., a Delaware corporation, ADGS Advisory Limited, a Hong Kong corporation, ADGS Advisory (Holding) Limited, a British Virgin Islands corporation, Almonds Kisses Limited (BVI), a British Virgin Islands company (the “BVI Entity”), and each of the shareholders of the BVI Entity identified below (the “BVI Entity Shareholders”). Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Agreement. The undersigned parties agree as follows: Notwithstanding anything to the contrary contained in Section 4.02 of the Agreement, the Closing or the Closing Date of the transactions contemplated by the Agreement is hereby extended to on or before April 15, 2013. IN WITNESS WHEREOF, the parties have executed this Extension Agreement as of the 28th day of March, 2013. LIFE NUTRITION PRODUCTS, INC. ADGS ADVISORY LIMITED By: /s/ Chu Zhanjun By: /s/ Tong Wing Shan Name: Chu Zhanjun Name: Tong Wing Shan Title: CEO Title : Director ADGS ADVISORY (HOLDING) LIMITED ALMONDS KISSES LIMITED (BVI) By: /s/ Chan Yiu Hang By: /s/ Tong Wing Shan Name: Chan Yiu Hang Name: Tong Wing Shan Title: Director Title: Director THE BVI ENTITY SHAREHOLDERS: /s/ Tong Wing Yee /s/ Tong Wing Shan Tong Wing Yee Tong Wing Shan /s/ Tso Yin Yee /s/ Pang Yiu Kwong Tso Yin Yee Pang Yiu Kwong /s/ Sin Kok Ho /s/ Fahy Roase Collette Sin Kok Ho Fahy Roase Collette /s/ Tsang Kwai Chun ADGS Advisory (Holding) Limited Tsang Kwai Chun By: /s/ ChanYiu Hang Name: Chan Yiu Hang Title: Director
